Title: The Comte de Sarsfield to John Adams: A Translation, 9 February 1781
From: Sarsfield, Guy Claude, Comte de
To: Adams, John


Paris, 9 February 1781
I have an infinite obligation to you, sir, for providing my introduction to Mr. Searle. I have hardly been able to profit from it since I have only had the honor of seeing him once. But I hope that we can share a drink together on Wednesday and toast to your health. He told me that you have been staying in Holland, a fact, which I will tell you openly, made me angry. But after some reflection I thought this must be the best situation for you at this time.
You will see, sir, that after having seen the beginning of war everywhere, you will start to see the birth of peace. Everyone here is talking about it quite a bit, but I can hardly believe it at the present time. It will be different come next winter. We must hope that the turn of events will bring us peace. Moreover, you are, sir, by your station and by the country in which you live, more able than I am to lend any credibility, or lack thereof, to these rumors.
I am distressed that you could not give me any news of the commodore, in whom I am very interested. Please give him my regards when you see him and be well persuaded of my sentiments of devotion with which I have the honor to be, sir, your very humble and very obedient servant

Sarsfield

